DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
The application is a 371 of PCT/US2018/020920 filed 03/05/2018 which claims benefit of 62/467,078 filed 03/03/2017.

Response to Arguments
The cancellation of claims 11, 13, 33 and addition of claims 64-83 are noted.
Applicant’s arguments, see page 14 of Applicant’s Remarks, filed 02/16/21, with respect to the objection of the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn since amendments now include all reference numbers within the specification.
Applicant’s arguments, see pages 14-15 of Applicant’s Remarks, filed 02/16/21, with respect to the 35 USC 101 rejection of claims 1, 2, 4, 12, 14, 15, 17 and 19-32 have been fully considered and are persuasive.  The 35 USC 101 rejection of these claims has been withdrawn since amendments remedy the previous issues.  In particular, the amendments now integrate the judicial exception/abstract idea into a practical application by specifically reciting the generation of the output image via an actual display device thereby amounting to significantly more than 
An updated prior art search has yielded no additional applicable, as per prior art rejection purposes, results.  Therefore, the Examiner deems the claims in condition for allowance.

Allowable Subject Matter
Claims 1, 2, 4, 12, 14, 15, 17, 19-32, 34 and 64-83 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In reference to claims 1 and 34, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept of generating and outputting pixel intensity values of an image for multiple color channels using a scaling of the intensities from a first set of pixel intensities according to a measured contrast value and a measured brightness value for each color channel, the measured brightness value corresponding to an arithmetic mean of pixel intensities for the color channel while the measured contrast value corresponding to a distribution of the pixel intensity values for the color channel.
	In reference to claims 2, 4, 12, 14, 15, 17, 19-32 and 64-83, these claims depend upon allowable claims 1 and 34 respectively and are therefore also deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.
/Antonio A Caschera/
Primary Examiner, Art Unit 2612							2/23/21